Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 of US Pat No. 11000786
Pending Claim 1
1. A method for separating particulate from water, comprising the following steps: 
receiving particulated water into a settling tank; 

directing the particulated water to an elevation beneath a dynamic plate pack; 

allowing the particulated water to rise between plates of the dynamic plate pack; 

allowing particulate to settle at a bottom of the settling tank; and 

extruding settled particulate from the bottom of the settling tank.
1. A method for separating particulate

from water, comprising the following 

steps:

receiving particulated water into a settling 

tank;



directing the particulated water to an 

elevation beneath a dynamic plate pack;



allowing the particulated water to rise 

between plates of the dynamic plate 

pack;



allowing particulate to settle at a bottom 

of the settling tank; and



extruding settled particulate from the 

bottom of the settling tank.



Double Patenting 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Pending Claims 1- 8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 8 of prior U.S. Patent No. 11000786. This is a statutory double patenting rejection.


    PNG
    media_image1.png
    314
    395
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    326
    398
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    88
    463
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    78
    395
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    61
    390
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    64
    407
    media_image6.png
    Greyscale


Double Patenting vis-à-vis USP 10,112,126
	None of pending systems claims 9-20 is rejected for statutory double patenting or for non-statutory (obviousness type) double patenting over USP 10112126 at least for the reason that each of pending claims 9-20 is limited at least in part by   

    PNG
    media_image7.png
    105
    899
    media_image7.png
    Greyscale

whilst none of the claims in the ‘126 is so limited, and the “dynamic pack” limitation is not obvious over the patented system claims of ‘126.  
System Claim 9  

    PNG
    media_image8.png
    538
    926
    media_image8.png
    Greyscale

Claim Objections for minor informalities	Objection is made to claims 9 – 20 for minor informalities.  Suggested amendments include:
Per claim 9, “particulates” … “[[a]] the bottom of the settling tank” …“[[a]] the top of the settling tank” … “the level of settled particulates s” … “settling tank wherein the extruding means is responsive to the sensed level of settled particulates 
Should applicant adopt these suggestions in a forthcoming response, the examiner urges applicant to carefully review dependent claims for correspondence with the modified phrasing. 

Claim Construction Observation
In claim 9, “directing means” is taken to refer back to “a means for directing …”.

Claim Construction of various §112(f) phrases 
	Claim 9 recites means for directing … , means for sensing …,  and means for extruding.  None of these “mean plus function” clauses recite specific structure for performing the specified function, so – in accordance with § 112(f) – these claim elements cover the structures described in the specification for performing the recited function, “and equivalents thereof.”
	The examiner finds:
“means for directing the particulated water into the settling take to an intermediate elevation below a top of the tank“ reads on a variety of structures depicted here:

    PNG
    media_image9.png
    403
    490
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    317
    441
    media_image10.png
    Greyscale

 means for sensing …,  reads on a level sensor 51 ([0025] – see the list of types at [0071]). 
means for extruding reads on auger 45 [0070] and helical scraper 61 [0075].

Rejection of Claims under §112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although clam 10 is ostensibly directed to a system claim, i.e., a hybrid of structural elements and the materials treated, processed, or otherwise acted upon by the structure, claim 10 recites a phrase which goes to a method step, i.e., “prior to directing the particulated water into the settling tank,” rather than a structural element of the system.   If it was applicant’s intention to specify the location of the helically filtering means relative to other structures of the system, claim phrasings such as “upstream of the …” or “adjacent to …” or the like are suggested.
Per claim 9, regarding the broadest reasonable interpretation of the limitation, ““dynamic plate pack,” A “plate pack” is understood to be an assembly of nested plate-like structures, such as the structure shown in Fig 3 of US 20150048030 of the lamella of US 20150027963 Fig. 1.

    PNG
    media_image11.png
    498
    636
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    549
    684
    media_image12.png
    Greyscale
 
What is unclear from a §112(b) point-of-view is how one of ordinary skill in the art might reasonably distinguish a “dynamic plate pack”1 from an ordinary “plate pack.”  While absolute precision of a brain surgeon’s scalpel is not required, some guidance is necessary to put the person of ordinary skill in the art on fair notice of the proscribed system should such clam/s issue as a patent.

No Claim is Rejected over Prior Art
	The prior art does not suggest the combination of properly construed “means plus function” claim elements recited in claim 9.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152

 


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See for example USP 4597835 describing a spinning assembly of separatory baffles albeit not nested or plate-like.